DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 10 and 19 are in independent form.
	Claims 1-20 are rejected under 35 U.S.C. 103.  

Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive.

Applicant’s Argument:
Applicant argues, on page 9 of the "Remarks”, that “The applied references do not disclose or suggest "identifying a search mechanism to use from among a plurality of search mechanisms based on the elements parsed from the regular expression search query" (emphasis added) as recited in claims 1, 10 and 19 of the present application”. 

	Examiner's Response:
Examiner respectfully disagrees; the combination of Cox, Gulwabi and Sturtevant clearly teaches, identifying a search mechanism to use from among a plurality of search mechanisms based on the elements parsed from the regular expression search query (Cox: p. 2-3, "Indexed Regular Expression Search" and p. 6, "Summary", second paragraph teaches “parsing elements of the regular expression search query”; p. 2-3, "Indexed Regular Expression Search": the search mechanisms disclosed .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over RUSS COX, "Regular Expression Matching with a Trigram Index or How Google Code Search Worked", January 2012 [Cox] in view of Gulwani; Sumit et al. (US 20140059078 A1) [Gulwani] in view of Sturtevant; Daniel J. et al. (US 20170235569 A1) [Sturtevant].

	Regarding claims 1, 10 and 19, Cox discloses, a method comprising: receiving, by a computing device, a regular expression search query from a client (p. 1, "Introduction", third paragraph);
parsing elements of the regular expression search query (p. 2-3, "Indexed Regular Expression Search" and p. 6, "Summary", second paragraph);
identifying a search mechanism based on the elements parsed from the regular expression search query (p. 2-3, "Indexed Regular Expression Search": the search mechanisms disclosed by Cox et al. are trigram index search and full regular expression search);
searching a data set identified by the regular expression search query using
the identified search mechanism (p. 2, "Indexed Regular Expression Search", first paragraph); and
returning a search result from the data set to the client based on a result of the searching  (p. 2, "Indexed  Regular  Expression  Search", first paragraph).
However Cox does not explicitly facilitate wherein the search mechanism comprises at least one of a joined index search, a bitmap filter search, or a regular expression search.
Gulwani discloses, wherein the search mechanism comprises at least one of a joined index search, a bitmap filter search, or a regular expression search (The mixed query includes a regular expression, which is a pattern of elements, and a semantic constraint. The elements in the regular expression include a first wildcard, where the semantic constraint restricts a meaning of the first wildcard. Moreover, the elements in the regular expression include explicit lexical constraint(s) and/or disparate wildcard(s). For instance, semantic constraint(s) can restrict meaning(s) of the disparate wildcard(s). The mixed query is executed to retrieve results that match the pattern of the elements in the regular expression and satisfy the semantic constraint(s). Accordingly, the mixed query can be utilized to search the database for results that match a specified query in meaning ¶ [0003]. Various technologies pertaining to executing a mixed query, which includes a regular expression and semantic constraint(s), to retrieve results from a database retained in a data repository are now described with reference to the drawings, wherein like reference numerals are used to refer to like elements throughout ¶ [0016]. As set forth herein, a mixed query can be employed to search a database for results that match a specified query in meaning. The mixed query includes a regular expression and semantic constraint(s). The semantic constraint(s) can restrict meanings of wildcard(s) included in the regular expression ¶ [0019]. Accordingly, the system 100 can use semantic constraint(s) in addition to the regular expression 110 when querying the database 102, thereby enabling the database 102 to be searched for sentences that match a specified query in meaning ¶ [0024]. Also see ¶ [0086], [0094] and [0097]).

However neither Cox nor Gulwabi does not explicitly facilitate to use from a plurality of search mechanisms.
Sturtevant discloses, to use from a plurality of search mechanisms (A search may also be conducted on the basis of strings associated with snapshots (snapshot, filenames in the codebase, etc.); potential string search mechanisms include regular expressions, globs (wildcard characters), and string search within ranges supplied by other search mechanisms ¶ [0119]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Sturtevant’s system would have allowed Cox and Gulwani to facilitate to use from a plurality of search mechanisms. The motivation to combine is apparent in the Cox and Gulwani’s reference, because there is a need to improve software economics, business outcomes, and technical debt.

Regarding claims 2 and 11, the combination of Cox, Gulwabi and Sturtevant discloses, parsing the elements of the regular expression search query comprises parsing wildcard elements included in the regular expression search query from required characters included in the regular expression search query (Gulwabi: According to another example, a syntactic constraint can restrict a corresponding wildcard to a given parse-subtree tag. Parse(*p.sub.1, nt) means that a parse tree covering the phrase wildcard *p.sub.1 is restricted to having a non-terminal tag nt. By way of illustration, Parse(*p.sub.1, verb-phrase) restricts the parse tree covering the phrase wildcard *p.sub.1 

Regarding claims 3 and 12, the combination of Cox, Gulwabi and Sturtevant discloses, identifying the search mechanism comprises: identifying a plurality of search mechanisms based on the required characters; and determining an order of performing the plurality of search mechanisms (Cox: p. 2-3, "Indexed Regular Expression Search",  fourth paragraph).

Regarding claims 4 and 13, the combination of Cox, Gulwabi and Sturtevant discloses, wherein the plurality of search mechanisms comprises two or more of the following: the joined index search, the bitmap filter search, and the regular expression search (Cox: p. 2-3, "Indexed Regular Expression Search", fourth paragraph).

Regarding claims 5 and 14, the combination of Cox, Gulwabi and Sturtevant discloses, a last search mechanism in the order of performing the plurality of search mechanisms is the regular expression search (Cox: p. 2-3, "Indexed Regular Expression Search", fourth paragraph).

Regarding claims 6 and 15, the combination of Cox, Gulwabi and Sturtevant discloses, wherein searching the data set comprises searching predefined indices corresponding to the elements of the regular expression search query (Cox: p. 2-3, "Indexed Regular Expression Search”).


Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Gulwabi in view of Stahura; Paul et al. (US 20170195286 A1) [Stahura].

Regarding claims 7 and 16, the combination of Cox, Gulwabi and Sturtevant teaches all the limitations of claim 1.
However neither one of Cox, Gulwabi or Sturtevant explicitly facilitate wherein the data set corresponds to a Domain Name System (DNS) registry.
Stahura discloses, wherein the data set corresponds to a Domain Name System (DNS) registry (In this manner, the whitelist domain name registry system and its associated DNS server act as a repository for pre-approved domain name registrations and enable the pre-qualified registrants (including potential or prospective registrants) to then register a target domain name ¶ [0009]-[0011], [0013]-[0014]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Stahura’s system would have allowed C Cox, Gulwabi and Sturtevant to facilitate wherein the data set corresponds to a Domain Name System (DNS) registry. The motivation to combine is apparent in the Cox, Gulwabi and Sturtevant’s reference, because there is a need for identifying domain names.

Regarding claims 8 and 17, the combination of Cox, Gulwabi, Sturtevant and Stahura discloses, wherein the method is performed by a Registration Data Access Protocol (RDAP) service (Stahura: This indication can be communicated to the other domain name registry systems via, for example, the DNS, the RDAP, the WHOIS, RDDS, protocols, and so on. In some embodiments, the disclosed system may generate multiple whitelist domain names for registrations, such as "John_Doe.website.domains.valid.zone" (indicating that "John Doe" is pre-approved to register "website.domains,") and "GODADDY.website.domains.valid.zone" (indicating that registrar GODADDY is pre-approved to register website.domains on behalf of at least one registrant) ¶ [0011]. In some embodiments one or more WHOIS database servers may be replaced by, or used in conjunction with, other systems, such as an RDAP server, an RDDS server, and so on. Whitelist domain name system server 124 stores registered whitelist domain names and can include additional DNS records. Whitelist domain name registration component 126 is invoked by a registry system to register whitelist domain names on behalf of a registrant and/or registrar in response to receiving an indication that the registrant and/or registrar have been pre-approved by a corresponding verification system ¶ [0017]. For example, various systems may transmit data structures and other information using various protocols, such as the hypertext transfer protocol (HTTP), the transmission control protocol (TCP), the WHOIS protocol, the extensible provisioning protocol (EPP), RDAP, and so on ¶ [0022]).

Regarding claims 9 and 18, the combination of Cox, Gulwabi, Sturtevant and Stahura discloses, wherein the regular expression search query comprises a Hypertext Transfer Protocol request specifying a domain, the RDAP service, and the regular expression search (Stahura: This indication can be communicated to the other domain name registry systems via, for example, the DNS, the RDAP, the WHOIS, RDDS, protocols, and so on. In some embodiments, the disclosed system may generate multiple whitelist domain names for registrations, such as "John_Doe.website.domains.valid.zone" (indicating 

Regarding claim 20, the combination of Cox, Gulwabi, Sturtevant and Stahura clearly shows a device for performing the methods of claims 7-9. Therefore the rejection of claims 7-9, in combination, applies to claim 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/3/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154